DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SHO# 15-005
RE: Obergefell v. Hodges and
Eligibility for Medicaid/CHIP
December 1, 2015

Dear State Health Official:
Dear State Medicaid Director:
On September 27, 2013, and May 30, 2014, the Centers for Medicare & Medicaid Services
(CMS) issued guidance to states on recognition of marriages between same-sex couples for
purposes of Medicaid and the Children’s Health Insurance Program (CHIP), following the
Supreme Court’s decision in U.S. v. Windsor, 570 U.S. __, 133 S. Ct. 2675 (2013). On June 26,
2015, the Supreme Court, in Obergefell v. Hodges, 576 U.S. ___ (2015), ruled that states are
required to issue marriage licenses to same-sex couples and to recognize marriages between
same-sex couples that are lawfully performed in another state. Therefore, the guidance we
provided in SHO # 13-006 (http://www.medicaid.gov/Federal-PolicyGuidance/downloads/SHO-13-006.pdf)) and # 14-005 (http:\www.medicaid.gov\Federal-PolicyGuidance\Downloads\SMD-14-005.pdf) is superseded by the Obergefell decision, under which
state Medicaid and CHIP agencies must now recognize marriages between same-sex couples.
CMS Guidance after the Windsor Decision
The Windsor decision invalidated section 3 of the Defense of Marriage Act (DOMA), which
mandated that the definition of “marriage” or “spouse” in any provision of federal law or
regulation be limited to a legal union between two individuals of the opposite sex. We issued
guidance to states on the implications of the Windsor decision for Medicaid and CHIP in a State
Health Official and State Medicaid Director letter dated September 27, 2013, with respect to
individuals whose Medicaid/CHIP eligibility is based on Modified Adjusted Gross Income
(MAGI) (SHO #13-006) and in a State Health Official letter dated May 30, 2014, with respect to
individuals excepted from MAGI-based methodologies (SHO #14-005). These letters are
referred to collectively as the “Windsor guidance.” In the Windsor guidance, we explained that
states and territories had the flexibility to apply their own choice-of-law rules in deciding
whether their law or the laws of another state or territory in which a couple was married would
apply in recognizing marriages of same-sex couples for purposes of Medicaid and CHIP.
We also provided state plan amendment (SPA) templates, on which we required states to indicate
their choice regarding how they would treat Medicaid and CHIP applicants and beneficiaries in
marriages between same-sex couples.

Page 2 - State Health Official and State Medicaid Director

The Obergefell Decision
The Supreme Court held in Obergefell that state laws that exclude same-sex couples from civil
marriage are unconstitutional. In light of this decision, the Windsor guidance is no longer
operative. In accordance with the Obergefell decision, Medicaid and CHIP agencies must now
recognize marriages between same-sex couples to the same extent as marriages between
opposite-sex couples, and must afford the same rights and responsibilities to spouses in such
marriages, regardless of where the marriage was performed.
Accordingly, states must treat spouses in a marriage between a same-sex couple the same as
spouses in a marriage between an opposite-sex couple for all purposes under titles XIX and XXI
of the Social Security Act (the Act) and implementing regulations, including, but not limited to:
determining financial eligibility for Medicaid and CHIP; determining income for purposes of
premiums and cost-sharing charges under sections 1916 and 1916A of the Act and implementing
regulations at 42 CFR section 447.50 et seq.; applying post-eligibility treatment of income rules
under section 1902(a)(17) of the Act and implementing regulations at 42 CFR sections 435.700
et seq. and 435.832; applying the “spousal impoverishment” rules under section 1924 of the Act;
and applying the liens, adjustments and recoveries, and transfer of assets requirements described
in section 1917 of the Act.
Implementation Considerations
We expect that states will begin making the necessary policy and systems changes as quickly as
possible. Additionally, because Medicaid and CHIP agencies must recognize lawfully married
same-sex couples in the same way they recognize opposite-sex couples, we no longer require
that states submit a state plan amendment indicating how they treat spouses in a marriage
between same-sex couples. We will work with states that have already received approval for
such SPAs to remove these pages from their state plans.
If you have questions about this guidance, please contact Gene Coffey at 410-786-2234 or
gene.coffey@cms.hhs.gov.
Sincerely,
/s/

Vikki Wachino
Director

Page 3 - State Health Official and State Medicaid Director

cc:
National Association of Medicaid Directors
National Academy for State Health Policy
American Public Human Services Association
National Governors Association
Council of State Governments
Association of State and Territorial Health Officials

